             Case 2:20-cv-00242-JCM-NJK Document 23 Filed 04/06/20 Page 1 of 3



 1   JENNIFER BERGH
     jbergh@qslwm.com
 2   Nevada Bar No. 14480
     QUILLING SELANDER LOWNDS
 3
     WINSLETT & MOSER, P.C.
 4   2001 Bryan St., Suite 1800
     Dallas, TX 75201
 5   (214) 560-5460
     (214) 871-2111 Fax
 6   Counsel for Trans Union LLC
 7   **Designated Attorney for Personal Service**
     Trevor Waite, Esq.
 8   Nevada Bar No.: 13779
     6605 Grand Montecito Parkway, Suite 200
 9   Las Vegas, NV 89149
10                             IN THE UNITED STATES DISTRICT COURT
11                                    FOR THE DISTRICT OF NEVADA
12    DIAHANN POZOS-MALETTA,                              Case No. 2:20-cv-00242-JCM-NJK
13                              Plaintiff,                DEFENDANT TRANS UNION LLC’S
14    v.                                                  UNOPPOSED MOTION FOR
                                                          EXTENSION OF TIME TO REPLY TO
      EQUIFAX INFORMATION SERVICES,
15                                                        PLAINTIFF’S RESPONSE TO
      LLC, TRANSUNION, LLC, WESTERN
                                                          DEFENDANT’S MOTION TO DISMISS
16    FEDERAL CREDIT UNIONS and
      NORDSTROM/TD BANK USA,
17                             Defendants.
18               Defendant Trans Union LLC (“Trans Union”), by counsel, files its Unopposed Motion for
19   Extension of Time to Reply to Plaintiff’s Response to Defendant’s Motion to Dismiss and would
20   respectfully show the Court as follows:
21                                             I.   BACKGROUND
22               1.     On February 4, 2020, Plaintiff Diahann Pozos-Maletta (“Plaintiff”) filed an
23   original complaint (“Complaint”).          In response, Trans Union filed its Motion to Dismiss
24   Plaintiff’s Complaint, Dkt. 5.
25               2.     Plaintiff then filed a Response in Opposition to Trans Union LLC’s Motion to
26   Dismiss Complaint on March 30, 2020, Dkt 22. Trans Union’s deadline to reply to Plaintiff’s
27   Response is April 6, 2020.
28                                           II. RELIEF REQUESTED

                                                                                                   1
     4224726.2
             Case 2:20-cv-00242-JCM-NJK Document 23 Filed 04/06/20 Page 2 of 3



 1               3.    Trans Union seeks a 14-day extension of the deadline to file its Reply to

 2   Plaintiff’s Response.

 3               4.    Good cause exists for Defendant’s extension as Trans Union needs additional

 4   time to review the numerous arguments made in Plaintiff’s 11-page Response, to review the case

 5   law cited therein, and to prepare its Reply.

 6               5.    Plaintiff is not opposed to the requested extension and no party will be prejudiced

 7   thereby. The extension is not requested for delay and will not impact any other deadline in the

 8   Court’s Scheduling Order.

 9               Wherefore, Trans Union respectfully requests this Court issue an Order extending the

10   deadline for Trans Union to file its Reply to Plaintiff’s Response to April 20, 2020.

11   Dated this 6th day of April 2020.

12
     /s/ Shawn W. Miller                                /s/ Jennifer Bergh
13   SHAWN W. MILLER                                    JENNIFER BERGH
     smiller@kriegerlawgroup.com                        jbergh@qslwm.com
14
     DAVID H. KRIEGER                                   Nevada Bar No. 14480
15   dkrieger@hainesandkrieger.com                      QUILLING SELANDER LOWNDS
     KRIEGER LAW GROUP, LLC                             WINSLETT & MOSER, P.C.
16   2850 W. Horizon Ridge Pkwy., Suite 200             2001 Bryan St., Suite 1800
     Henderson, NV 89052                                Dallas, TX 75201
17   (702) 848-3855                                     (214) 560-5460
     Counsel for Plaintiff                              (214) 871-2111 Fax
18                                                      Counsel for Trans Union LLC
19
                                                     IT IS SO ORDERED April 8, 2020.
20

21
                                                     HONORABLE  NANCY
                                                     UNITED STATES     J. KOPPE
                                                                   DISTRICT JUDGE
22                                                   UNITED STATE MAGISTRATE JUDGE
23

24

25

26

27

28

                                                                                                       2
     4224726.2
             Case 2:20-cv-00242-JCM-NJK Document 23 Filed 04/06/20 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE

 2               I hereby certify that on the 6th day of April 2020, I electronically filed DEFENDANT

 3   TRANS UNION LLC’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO

 4   REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS with

 5   the Clerk of the Court using the CM/ECF system which will then send a notification of such to

 6   the following counsel of record:

 7    Shawn W. Miller                                     Jeremy J. Thompson
      smiller@kriegerlawgroup.com                         jthompson@clarkhill.com
 8
      David H. Krieger                                    Clark Hill PLLC
 9    dkrieger@hainesandkrieger.com                       3800 Howard Hughes Parkway, Suite 500
      Krieger Law Group, LLC                              Las Vegas, NV 89169
10    2850 W. Horizon Ridge Pkwy., Suite 200              (702) 862-8300
      Henderson, NV 89052                                 (7020 862-8400 Fax
11    (702) 848-3855                                      Counsel for Equifax Information Services,
12    Counsel for Plaintiff                               LLC

13    Brett P. Ryan                                       Tyson E Hafen
      Brett.Ryan@UnifyFCU.com                             tehafen@duanemorris.com
14    7935 W. Sahara Ave., Suite 201                      Duane Morris LLP
      Las Vegas, NV 89117                                 100 North City Pkwy., Suite 1560
15    (310) 783-5957                                      Las Vegas, NV 89106
16    Counsel for Western Federal Credit Union            (702) 868-2655
                                                          (702) 385-6862 Fax
17                                                        Counsel for Nordstrom and TD Bank USA

18
                                                    /s/ Jennifer Bergh
19
                                                    JENNIFER BERGH
20

21

22

23

24

25

26

27

28

                                                                                                  3
     4224726.2
